Name: Commission Regulation (EEC) No 637/84 of 12 March 1984 amending Regulation (EEC) No 91/84 opening a standing invitation to tender for the export of 800 000 tonnes of common wheat of bread-making quality held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 70/8 13 . 3 . 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 637/84 of 12 March 1984 amending Regulation (EEC) No 91/84 opening a standing invitation to tender (or the export of 800 000 tonnes of common wheat of bread-making quality held by the French intervention agency wish to amend the list of the regions in which the 800 000 tonnes of common wheat of bread-making quality are stored ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 91 /84 (4), as amended by Regulation (EEC) No 432/84 (*), opened a standing invitation to tender for the export of 800 000 tonnes of common wheat of bread-making quality held by the French intervention agency ; Whereas the French Republic in a communication dated 1 March 1984 advised the Commission of its HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 91 /84 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6. 1982, p. 1 . ( 3 ) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 11 , 14 . 1 . 1984, p. 19 . O OJ No L 51 , 22. 2 . 1984, p. 8 . 13 . 3 . 84 Official Journal of the European Communities No L 70/9 ANNEX Place of storage Quantity(tonnes) Bordeaux region 60 000 Nantes region 50 000 Paris region 189 000 Chalons region 160 000 Poitiers region 100 000 Orleans region 185 000 Dijon region 50 000 Rouen region 6 000